1                                                            The Honorable Richard A. Jones
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
       UNITED STATES OF AMERICA,                       NO. CR18-157 RAJ
10
                            Plaintiff
11                                                     ORDER GRANTING UNITED STATES’
                       v.                              MOTION TO FILE A BRIEF IN EXCESS
12
                                                       OF TWELVE PAGES
13     NEAL STRINGER
                            Defendant.
14
15
           The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, and finding good cause, hereby states:
17
           IT IS HEREBY ORDERED that the Motion (Dkt. # 75) is GRANTED. The
18
     United States may file its Response to Neal Stringer’s Motion for Reduction in Sentence
19
     Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not exceed 13 pages in length.
20
           DATED this 19th day of May, 2021.
21
22
23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25
26
27
28
      ORDER GRANTING UNITED STATES’ MOTION TO                          UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
      United States v. Stringer, CR18-157 RAJ - 1                             (2060 553-7970
